PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MARSHALL, GERSTEIN & BORUN LLP
233 SOUTH WACKER DRIVE
6300 WILLIS TOWER
CHICAGO, IL 60606-6357



In re Application of Sean Greenbaum
Appl. No.: 17/410,877
Filed: August 24, 2021
Attorney Docket No.: 32998/53700L
For: VAPORIZATION DEVICE HAVING REMOTELY CONTROLLABLE OPERATIONAL MODES
::::::


WITHDRAWAL FROM ISSUE
Under 37 CFR 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

The US Patent and Trademark Office records reveal that the issue fee has not been paid. If the
issue fee has been submitted, the applicant may request a refund, or may request that the fee be
credited to a deposit account. However, applicant may wait until the application is either again
found allowable or held abandoned. If the application is allowed, upon receipt of a new Notice
of Allowance and Fee(s) Due, applicant may request that the previously submitted issue fee be
applied toward payment of the issue fee in the amount identified on the new Notice of Allowance
and Fee(s) Due. If the application is abandoned, applicant may request either a refund or a credit
to a Deposit Account.

Any inquiry regarding this decision should be directed to Abdullah Riyami, Supervisory Patent Examiner, Art Unit 2831, at (571) 270-3119.


/ANDREA L WELLINGTON/                                     Andrea Wellington
Director, Technology Center 2800

AW/ar:jn
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                                  /JAMIE C NIESZ/ 2800 TQAS, Art Unit 2800